Citation Nr: 0204222	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  00-04 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from October 1980 until 
June 1983.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1999 
rating decision of the Newark, New Jersey Regional Office 
(RO) which declined to reopen the claim for service 
connection for paranoid schizophrenia.

The veteran was scheduled for several RO hearings, for which 
he failed to report.  There has been no request for 
rescheduling and the Board will review the matter on the 
merits.


FINDINGS OF FACT

1.  The RO denied service connection for a nervous disorder 
in February 1990; this decision was not timely appealed and 
became final.  It was essentially held that a personality 
disorder could not be service connected and a psychosis was 
first shown more than 1 year after service separation.

2.  By a decision entered in January 1993, the Board declined 
to reopen the claim of service connection for an acquired 
psychiatric disorder.  

3.  The RO declined to reopen the claim for a nervous 
disorder by rating decisions dated in January 1995, May 1995, 
and October 1996; those determinations were not timely 
appealed and are final.  The appellant was provided notice of 
all actions.

4.  Evidence received since the October 1996 denial is 
cumulative, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim of service connection for 
paranoid schizophrenia.

CONCLUSIONS OF LAW

1.  The October 1996 decision that denied service connection 
for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for an acquired 
psychiatric disorder has not been submitted.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
paranoid schizophrenia, which was denied initially denied by 
the RO in November 1987 and February 1990.  The Board 
declined to reopen the claim in a decision dated in January 
1993.  The ensuing record reflects that decisions by the RO 
in January 1995, May 1995, and October 1996 also denied the 
issue on the basis that new and material evidence had not 
been received to reopen the claim.  The Board thus finds that 
the October 1996 determination is the last final decision 
regarding this issue.  38 C.F.R. § 20.1103.

Initial Matters: Duty to Assist

The case was developed and adjudicated by the RO pursuant to 
the provisions of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  The RO has 
obtained and reviewed pertinent evidence and there does not 
appear to be any additional evidence which is relevant to 
service connection for an acquired psychiatric disorder since 
it the last final decision in October 1996.  Furthermore, the 
parties have been provided with notice as to the type of 
evidence needed to support the claim.  Therefore the Board 
will proceed with its decision.

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a), 3.306(a) 
(2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2001).

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001) ; 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a) (2001).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a);).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The RO denied service connection for a mental disorder by 
rating actions dated in November 1987 and February 1990; this 
determination became final.  See 38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).  It 
was determined that a personality disorder could not be 
service connected and that a psychosis was first shown within 
1 year of separation from service.  The Board declined to 
reopen the claim of service connection for an acquired 
psychiatric disorder in a decision dated in January 1993.  

The RO subsequently declined to reopen the claim of service 
connection for a nervous disorder in January 1995, May 1995 
and October 1996.  The veteran was notified of these actions 
and his right to appeal, but did not perfect an appeal within 
the time period allowed.  38 C.F.R. §§ 20.302, 20.1103 
(2001).  Consequently, the current claim of service 
connection may be considered on the merits only if "new and 
material evidence" has been submitted since the time of the 
last final adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

In evaluating whether the veteran's claim should be reopened 
pursuant to the standards set out in § 3.156(a), the Board 
notes that evidence which was part of the record at the time 
of the October 1996 rating decision includes service medical 
records, the report of a private hospital admission between 
July and October 1985, the report of a VA examination 
conducted in September 1987, the reports of private 
psychiatric evaluations dated in June 1991 and June 1994, as 
well as the discharge summaries from periods of VA 
hospitalization in August 1988, and October 1994.  

Service medical records show that the veteran was seen during 
active duty for various physical complaints but was noted to 
have voiced concern in December 1981 about having a tumor 
since his father died, and wanted an X-ray to look inside his 
inner body as a result of such thought.  On that occasion, 
the examiner wrote, "[t]his pt is thinking properly."  In 
March 1982, it was shown that he was seen for complaints of 
headaches, but thought that there was something wrong with 
him, and requested a brain scan.  It was added that he felt 
that people [where he was stationed] did not like him and 
said things about him.  The veteran was seen for follow-up of 
headaches in April 1982 whereupon it was noted that following 
review of laboratory studies which were normal, that a 
referral would be made to the mental hygiene clinic.  Upon 
referral, it was noted that he again indicated concern about 
a brain tumor.  It was recorded that he did not want to see 
anyone for a psychiatric evaluation and canceled the 
appointment.  The appellant was subsequently afforded mental 
status evaluations in April and May 1983 pursuant to Chapter 
13 discharge from service on the basis unsuitability.  On 
those occasions, it was found that his behavior was normal, 
fully oriented, that mood or affect was unremarkable, 
thinking process was clear, and that thought content was 
normal.  It was opined that there was no evidence of 
psychiatric disease.  No psychiatric disease was noted upon 
discharge examination report dated in May 1983.

A discharge summary from Western State Hospital shows that 
the appellant was admitted in July 1985 after being 
transferred from Northern Virginia Mental Health Institute on 
involuntary mentally ill papers.  It was noted that he had 
had a long history of explosive and violent behavior going 
back to his childhood and school years, to include 
instigating fights.  It was reported that he remembered his 
father telling lies on him and that his mother was always 
shouting at him.  History was rendered to the effect that 
during the past two years he had lived at home, and had 
engaged in numerous belligerent attacks, including two on his 
mother, the most recent of which was suggestive of PCP 
intoxication.  Among other things, the appellant related that 
he had been given a general discharge from service due to 
fighting with his sergeant.  It was noted that in March of 
that year, he had physically struck his father at the 
Woodburn Mental Health Clinic and that this behavior, coupled 
with prior attacks had led to his commitment.  It was 
reported that upon prior hospitalization, he had had several 
violent outbursts which required seclusion, and was placed on 
a number of medications.  The veteran was noted to have 
escaped several times from the hospital and it was felt that 
his condition had begun to deteriorate.  He was transferred 
essentially unimproved with a tentative diagnosis of 
intermittent explosive disorder.  It was related that 
neuropsychological assessment at Northern Virginia Mental 
Health Institute was suggestive of a schizophrenic disorder 
with suspicious, paranoid and guarded characteristics, among 
other findings.  

During the course of the current hospitalization, the veteran 
was primarily treated with antipsychotics.  He was discharged 
in October 1985 with a diagnosis of atypical psychosis.  It 
was commented that that diagnosis was chosen because, to 
date, there had been no clear underlying picture of his 
illness, but that clear paranoid ideation was evident.  

The RO denied service connection for a mental disorder by 
rating action dated in November 1987 for reasons that 
included a lack of showing of such in service or a psychosis 
within one year thereof.

The veteran was afforded a VA examination for compensation 
and pension purposes in September 1987, and reiterated that 
he was discharged from service because he kept getting into 
fights.  He related that he could never get along with 
people.  Following mental status examination, a diagnosis of 
personality disorder with borderline and antisocial features 
was rendered.  

The appellant was hospitalized at a VA facility in August 
1988 with chief complaints of paranoid ideation and delusions 
after not being compliant with his medication.  It was 
recorded that he had had four psychiatric hospitalizations 
with a diagnosis of schizophrenia.  A diagnosis of 
schizophrenia, paranoid, chronic, was rendered upon 
discharge.  

Service connection for a nervous disorder was again denied by 
rating action dated in February 1990.  The veteran did not 
complete a timely appeal and this determination became final.

The veteran underwent psychiatric evaluation at Camcare 
Community Health Center in June 1991 where it was noted that 
he had been receiving intermittent treatment for four years.  
It was noted that his first psychiatric hospitalization had 
been in 1985 at Northern Virginia Hospital after he began 
hearing voices and having paranoid feelings.  He related that 
he had been hospitalized at Western State Hospital that same 
year.  Following recitation of background history and a 
mental status examination, a diagnosis of schizophrenia, 
chronic paranoid was rendered.  

Service connection for an acquired psychiatric disorder was 
subsequently denied by a Board decision dated in January 1993 
on the basis that new and material evidence had not been 
submitted to reopen the claim.  The RO declined to reopen the 
claim for service connection for a nervous disorder in 
January 1995.  Subsequently received was a clinical 
evaluation from Camcare Community Health Center dated in June 
1994 which indicated continuing treatment and follow-up for 
psychiatric disability consistent with paranoid 
schizophrenia.  The appellant was again admitted to a VA 
hospital in October 1994 for treatment of chronic paranoid 
schizophrenia.  The RO declined to reopen the claim for 
service connection for a nervous disorder by rating actions 
dated in May 1995, and October 1996 on the basis that no new 
and material evidence had been received in this regard.  

The evidence received since the October 1996 rating decision 
consists of A VA outpatient clinic note dated in February 
1999 showing continuing treatment for paranoid schizophrenia.  
Duplicate service medical records were also received.  In 
December 2001, C. F. Colopinto, D.O., wrote that the veteran 
was under his care for paranoid schizophrenia, and was 
permanently disabled due to his mental illness. 

The evidence available to the RO in October 1996 reflects 
that the veteran was seen on a number of occasions during 
service for vague complaint referable to feelings that he had 
a brain tumor which were not substantiated by any clinical 
findings.  His mental status was evaluated on at least two 
occasions prior to discharge from active duty, but no 
untoward psychiatric symptoms were noted.  Although he was 
discharged from service on the basis of unsuitability, there 
is no indication in the record that an acquired psychiatric 
disorder was the reason for such.  The evidence does not 
demonstrate a diagnosis of a psychosis until an admission in 
July 1985, which was more than two years after his release 
from active duty.  The record does indicate that the earliest 
reference to a psychiatric disease process was noted upon 
hospitalization in July 1995 when it was reported that he had 
been admitted in March 1985 with a history of violent and 
aberrant behavior.  However, this is still clearly more than 
one year after the veteran's discharge from active duty, and 
service connection for a psychosis may not be presumed.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Upon the veteran's subsequent attempt to reopen the 
claim in February 1999, clinic notes were submitted 
consisting of information which had been available to the RO 
at that time of the last final denial of the claim in 1996, 
as well additional medical evidence of continuing treatment 
for paranoid schizophrenia.  The Board observes, however, 
that such evidence, while providing a greater degree of 
documentation of the psychiatric disorder, does not tend to 
support the veteran's claim in a manner beyond that already 
demonstrated in 1996.  The new evidence received since the 
previous final denial is essentially identical to that in 
evidence at the time of the time of the RO decision of 
October 1996, and is therefore not material to reopen the 
claim.

The Board has also noted that appellant's contentions that he 
developed a psychiatric disorder in service.  However, this 
is his own opinion as expressed in statements to the VA.  In 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court noted 
that laypersons are not competent to offer medical opinions 
concerning matters such as etiology of diseases, and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  The Court specifically stated 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), that 
"[l]ay assertions of medical causation...cannot suffice to 
reopen a claim under 38 U.S.C. § 5108."  As such, the 
veteran's opinion as to the relationship between his service 
and the onset of paranoid schizophrenia is not considered 
competent evidence and is not sufficient to reopen the claim.  
No trained health care provider has entered a conclusion, or 
opinion as to diagnosis and causation to the effect that 
paranoid schizophrenia is of service onset.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

In short, it was previously shown that the veteran had no 
diagnosis of a psychosis until more than a year after 
discharge from active duty.  The Board finds that while the 
medical evidence received at the time of the last final 
denial on the merits is new in that it was not part of the 
record at the time of the October 1996, it is not material.  
This is because such information does not establish a 
possible relationship between service and the onset of 
paranoid schizophrenia.  Thus, this evidence is not so 
significant that it must be considered to fairly decide the 
underlying claim.  The Board finds that new and material 
evidence has not been submitted in support of the veteran's 
claim, and it is therefore not reopened.




ORDER

New and material evidence has not been received to reopen the 
previously denied claim of service connection for paranoid 
schiophrenia.  The appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

